The opinion of the Court was delivered in August following, at an adjournment of the May term, in Cumberland, by
Mellen C. J.
On the 22d of February 1822, the tenant was the undisputed owner of the premises; and on that day made and executed a deed of the same to Bean ; but it was not delivered to Bean till March 3,1823, and was recorded March 8, 1823. The .deed from Bean to the tenant and his two sons was delivered at the same time when the deed to Bean was; but it was not registered till April 19, 1826. Webster’s attachment was prior to this registry, viz. March 27, 1823, and the execution issued on the judgment was duly extended within thirty days after judgment, and seasonably recorded. Bean, it is admitted, had only an instantaneous seisin as between the parties; but as his deed to the tenant and his sons was not on record, it is contended that as to the demandant, a creditor, the seisin continued till after the attachment. Is this true ? Bean was never in possession of the premises; but Maddox and his sons were; at least, the tenant was, even if the sons were resident on the premises merely as a part of his family. Such was the state of the possession, when both deeds were delivered and took effect. Now, it is a well settled principle of law, requiring at this day the citation of no *259authorities to support it, that the open ipul peaeotJ. pow,ei.:f.njxi af rea’ by the grantee under Lir perfects sad secures his titl :-s .ffcr'ualiy as the registry oNiL «le deed. It is conteuded, ho'.n¡vev, tUli the tenant should ü.üv entered and taken posses-siun <u.' Icr his -1 id $ but this vain tn. nony surely vitas not necessary ta give notion to any one ; ílv t ; time the deed was delivcr-ni o imo, he already in pc»: , l _ , The tenant’s title, then in-j. íirJi'; became. ¡cted ; the tifio aos gone from Bean, and vested m line tenant. Chillis princip-t tl.y defence is maintained, and the iv...Lh fails. In this mew cl d 10 a .¡so it is not necessary to notice t! arguments of counsel in relation to other points. A nonsuit must foe entered pursuant to the agreement of the parties.